Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Application’s election of Invention I, Claims 1-15, drawn to a zinc-based plated steel sheet, classified in class C22C28/02 or C22C38/04, in the reply filed on 8/26/2022 is acknowledged without traverse. claims 16-19 are withdrawn from consideration as non-elected claims, Claims 1-15 remain for examination, wherein claims 1, 6, and 11 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, regarding the independent claims 1, 6,and 11, The term “excellent room temperature aging resistance and bake hardenability” on 1-2 lines in claims 1, 6, and 11 is recognized as a relative term which renders the claim indefinite. The term “excellent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since claims 2-5, 7-10, and 12-15 depend on claims 1, 6, and 11 separately, they are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 9-12, and 14-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Taniguchi et al (US 6,217,675 B1,  thereafter US’675).
Regarding claims 1, 6, and 11, US’675 teaches a cold rolled steel sheet having improved bake hardenability and delay aging (Title, abstract, col.1 lns.60-64, and claims of US’675) with Zn plating coating (Col.2, lns.49-56 of US’675), which reads on the zinc-based plated steel sheet with improved properties as recited in the instant claims. The comparison between the alloy composition ranges disclosed by Example #23 in tables 1-2 of US’675 and those disclosed in the instant claims 1, 6, and 11 are listed in the following table. All of the alloy composition and calculated Cs value disclosed by Example #23 in tables 1-2 of US’675 are within the claimed ranges as recited in the instant claims. US’675 teaches the same steel alloy as claimed in the instant claims. 
Element
From instant Claims 1, 6, and 11 (wt%) 
Example #23 in table 1-2 of US’675 (wt%)
within range
(wt%)
C
0.005 or less (not 0)
0.0023
0.0023
Mn
0.1-1.0
0.23
0.23
Si
0.3 or less (not 0)
0.004
0.004
P
0.01-0.08
0.025
0.025
S
0.01 or less
0.01
0.01
N
0.01 or less
0.0033
0.0033
Al (sol)
0.01-0.06
0.023
0.023
Nb
0.002-0.02
0.006
0.006
B
>0.001-0.004 
0.0016
0.0015
Fe
Balance + impurities
Balance + impurities
Balance+ impurities
Cs Expression 1 [C]-(12/93)*[Nb]
0.0002-0.002 (cl.1 and 11)
About 0.0015
About 0.0015


Still regarding claims 6 and 11, the claimed Expression 2 (RB) is considered as a material property of the steel sheet fully depended on the alloy composition and manufacturing process. As discussed above, US’675 reaches the same alloy manufactured by the same cold rolling for the same Zn-plated steel sheet having the same improved bake hardenability and delay aging as recited in the instant invention, the claimed property (RB) would inherently exist in the steel sheet of US’675. MPEP 2112 III&IV.
Regarding claims 2, 7, and 12, US’675 teaches a cold rolled steel sheet having improved bake hardenability and delay aging (Title, abstract, col.1 lns.60-64, and claims of US’675), which are same cold-rolled steel sheet as claimed in the instant claims. 
Regarding claims 4-5, 9-10, and 14-15, the claimed lower-bake hardening (L-BH)value & aging index (AI) (cl.4, 9, and 14), and YS & elongation (cl.5, 10, and 15) are considered as a material property of the steel sheet fully depended on the alloy composition and manufacturing process. As discussed above, US’675 reaches the same alloy manufactured by the same cold rolling for the same Zn-plated steel sheet having the same improved bake hardenability and delay aging as recited in the instant invention, the claimed property (RB) would inherently exist in the steel sheet of US’675. MPEP 2112 III&IV. Actually, US’675 not only teaches testing under condition 170oC for 20 min for aging property evaluation, but also provides bake-hardening and AI values for the Example #23 in table 2 of US’675 (56 MPa BH and 0.00% AI), which are same test parameters as claimed in claims 6 and 11 and the test results are within the claimed values as recited in the instant claims 4, 9, and 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US’675 in view of Maruyama et al (US-PG-pub 2013/0248060 A1, listed in IDS filed on 6/2/2021, thereafter PG’060).
Regarding claims 3, 8, and 13, US’675 does not specify the claimed single ferrite phase and grain size as claimed in the instant claims. PG’060 teaches a cold-rolled strain aging hardening type steel sheet excellent in aging resistance, and manufacturing method thereof, (Abstract, par.[0025], [0090], and claims of US’060). All of the alloy composition disclosed by US’060 (abstract, examples, claims and par.[0034]-[0073] of US’060) overlap the claimed alloy composition range and US’060 specify forming 98% or more ferrite fraction and average grain diameter of 5-30 m (abstract, examples, and claims of US’060), which overlaps the claimed microstructure and size distribution as claimed in the instant claims. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to forming single ferrite phase with claimed grain size from the disclosure of US’060 for the steel sheet of US’675 since both US’675 and US’060 teach the same cold rolled steel sheet throughout whole disclosing range and US’060 teaches the advantage of improving bake hardening and delay aging properties for the steel sheet under proper annealing conditions (Examples and par.[0126]-[0127] of US’060).

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wama et al (JP 2007077511 A filed in IDS dated 12/17/2021, with on-line translation,  thereafter JP’511) in view of PG’060.
Regarding claims 1, 6, and 11, JP’511 teaches a cold rolled steel sheet having improved bake hardenability and delay aging (Title, abstract, and par.[0006] and [0009] of JP’511) with surface electroplating coating (par.[0046] of JP’511), which reads on the plated steel sheet with improved properties as recited in the instant claims. The comparison between the alloy composition ranges disclosed by Example #D in table 2 of JP’511 and those disclosed in the instant claims 1, 6, and 11 are listed in the following table. All of the alloy composition and calculated Cs value disclosed by Example #D in table 2 of JP’511 are within the claimed ranges as recited in the instant claims. JP’511 teaches the same steel alloy composition as claimed in the instant claims. Regarding the claimed Expression 2 (RB) (cl.6 and 11), it is considered as a material property of the steel sheet fully depended on the alloy composition and manufacturing process. As discussed above, JP’511 reaches the same alloy manufactured by the same cold rolling for the same plated steel sheet having the same improved bake hardenability and delay aging as recited in the instant invention, the claimed property (RB) would inherently exist in the steel sheet of JP’511. MPEP 2112 III&IV. Actually, JP’511 teaches measuring hardenability and aging index compared 170oC and 100oC baking conditions (par.[0020] and [0049] of JP’511), which are same low temperature baking temperatures as claimed in the instant claims 6 and 11.
Element
From instant Claims 1, 6, and 11 (wt%) 
Example #D in table 2 of JP’511 (wt%)
within range
(wt%)
C
0.005 or less (not 0)
0.0022
0.0022
Mn
0.1-1.0
0.52
0.52
Si
0.3 or less (not 0)
0.01
0.01
P
0.01-0.08
0.02
0.02
S
0.01 or less
0.008
0.008
N
0.01 or less
0.0021
0.0021
Al (sol)
0.01-0.06
0.037
0.037
Nb
0.002-0.02
0.009
0.009
B
>0.001-0.004 
0.0012
0.0012
Fe
Balance + impurities
Balance + impurities
Balance+ impurities
Cs Expression 1 [C]-(12/93)*[Nb]
0.0002-0.002 (cl.1 and 11)
About 0.0010
About 0.0010

Still regarding claims 1, 6 and 11, JP’511 does not specify Zn as plated material. PG’060 teaches a cold-rolled strain aging hardening type steel sheet excellent in aging resistance, and manufacturing method thereof, (Abstract, par.[0025], [0090], and claims of US’060). All of the alloy composition disclosed by US’060 (abstract, examples, claims and par.[0034]-[0073] of US’060) overlap the claimed alloy composition range. PG’060 teaches applying the zinc-containing layer on at least one front surface by any method such as an electroplating method, a hot dipping method, a coating method, or a vapor deposition method in order to protect surface oxidation and decarburization of the steel sheet (par.[0090]-[0091] of PG’060). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply Zn-based material coating from the disclosure of US’060 for the steel sheet of JP’511 since both JP’511 and US’060 teach the same cold rolled steel sheet throughout whole disclosing range and JP’511 teaches applying Zn-coating for protecting surface oxidation and decarburization of the surface of the steel sheet (par.[0090]-[0091] of PG’060).
Regarding claims 2, 7, and 12, JP’511 teaches a cold rolled steel sheet having improved bake hardenability and delay aging (Best mode, par.[0041]. and claims of JP’511), which are same cold-rolled steel sheet as claimed in the instant claims. 
Regarding claims 3, 8, and 13, JP’511 teaches forming ferrite phase in the cooling process (par.[0042] of JP’511) and controlling the grain diameter (d) of the steel sheet in the range of 2 to 12 μm, which reads on the single ferrite phase and overlaps the grain size range as recited in the instant claims. Overlapping in grain size creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the grain size from the disclosure of JP’511 since JP’511 teach the same cold rolled steel sheet throughout whole disclosing range and JP’511 teaches diameter of the grain size related to the low temperature bake hardening as shown in equation (1) of JP’511 (par.[0020] of JP’511).
Regarding claims 4-5, 9-10, and 14-15, the claimed lower-bake hardening (L-BH)value & aging index (AI) (cl.4, 9, and 14), and YS & elongation (cl.5, 10, and 15) are considered as a material property of the steel sheet fully depended on the alloy composition and manufacturing process. As discussed above, JP’511 in view of PG’060 reaches the same alloy manufactured by the same cold rolling for the same Zn-plated steel sheet having the same improved bake hardenability and delay aging as recited in the instant invention, the claimed properties would be highly expected in the steel sheet of JP’511 in view of PG’060. MPEP 2112 01 and 2145 II. Actually, JP’511 not only teaches testing under condition baking conditions, such as baking under 170oC for 20 min (par.[0020] of JP’511), but also provides values of bake-hardening, AI, YS, and elongation for the test examples (Table 4 of JP’511), which meet the claimed properties.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571) 270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734